                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


UNITED STATES OF AMERICA,                          CR 18-78-BLG-DLC

                    Plaintiff,

vs.                                                       ORDER

TYLER DANIEL EMINETH,

                     Defendant.


      This matter comes before the Court on the United States' motion for an

amended preliminary order of forfeiture (Doc. 36). On August 1, 2018, the

defendant entered a plea of guilty to the Indictment filed on June 21, 2018, and

defendant conceded the forfeiture of the property set forth in the Indictment The

plea agreement entered into between the parties also provides for the United

States to seize and search any cellular telephones in the defendant's possession.

A review of one of those phones subsequent to the defendant's plea of guilty

resulted in the discovery of child pornography consistent. The defendant's guilty

plea, his concession to the forfeiture allegation, and the plea agreement entered

into between the parties, provides a factual basis and cause to issue a Preliminary

Order of Forfeiture, pursuant to 18 U.S.C. § 2253(a).

      IT IS ORDERED:


                                         1
      THAT Defendant Tyler Daniel Emineth's interest in the following

property is forfeited to the United States, in accordance with 18

U.S.C. § 2253(a):

         • a Galaxy S6 Android cellular telephone, Model SM-G901; and
         • a Samsung Galaxy S8, cellular telephone, Model SM-G950U.

      THAT the United States Marshal Service, or its sub-custodian

 shall, prior to disposition of the assets, seize the property subject to

 forfeiture and further make its return to this Court as provided bylaw;

      THAT the United States shall provide written notice to all third-parties

asserting a legal interest in any of the above-described property and shall post on

an official government internet site http://www.forfeiture.gov for at least 30

consecutive days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules

of Admiralty or Maritime Claims and Asset Forfeiture Actions, of the Court's

Preliminary Order and the United States' intent to dispose of the property in such

manner as the Attorney General may direct, pursuant to 18 U.S.C. § 982(b)(l)

and 21 U.S.C. § 853(n)(l), and to make its return to this Court that such action

has been completed;

      THAT upon adjudication of all third-party interests, if any, the Court

will enter a Final Order of Forfeiture.



                                          2
DATED this   I'I Ji,,day of November,


                                        L.~
                               Dana L. Christensen, Chief Judge
                               United States District Court




                                 3
